LSI INDUSTRIES INC.NONQUALIFIED
DEFERRED COMPENSATION PLAN

PREAMBLE

        LSI Industries Inc. and each Employer hereby amend and restate the Plan
effective as of July 1, 2002 as set forth herein. The Plan was originally
effective as of September 15, 1996. The Plan was amended and restated as of July
1, 1998. This Plan is an unfunded deferred compensation arrangement for a select
group of management or highly compensated employees who are rendering service to
an Employer.

ARTICLE I - DEFINITIONS

1.1    “Beneficiary” shall mean the person or persons entitled to receive the
distributions, if any, payable under the Plan upon or after a Participant’s
death, to such person or persons as such Participant’s Beneficiary. Each
Participant may designate a Beneficiary by filing the proper form with the
Committee. A Participant may designate one or more contingent Beneficiaries to
receive any distributions after the death of a prior Beneficiary. A designation
shall be effective upon said filing, provided that it is so filed during such
Participant’s lifetime, and may be changed from time to time by the Participant.

1.2    “Committee” shall mean the Compensation Committee of the Board of
Directors of LSI Industries Inc. which is responsible for the administration of
this Plan in accordance with the provisions of the Plan as set forth in this
document.

1.3    “Compensation” shall mean the total amount of earnings (including
bonuses) paid by an Employer to an Executive or which would otherwise be paid
but for a deferral election hereunder or a salary reduction election under any
Section 401(k) or 125 plan.

1.4    “Deferred Compensation Account” shall mean the account to be established
by an Employer as a book reserve to reflect the amounts deferred by a
Participant, the amounts credited by the Employer, and the earnings adjustment
under Article VI. A Participant’s Deferred Compensation Account shall be reduced
by distributions under Section 6.2, Article VII and Article VIII.

1.5    “Effective Date” shall mean July 1, 2002 for purposes of this amendment
and restatement.

1.6   “Employer” shall mean LSI Industries Inc., any affiliate of LSI Industries
Inc. (whether or not incorporated) which has adopted the Plan with the consent
of LSI Industries Inc., or any successor or assignee of any of them.

1.7    “Executive” shall mean any employee designated by the Committee (in
conjunction with senior management of LSI Industries Inc.) as a member of the
select group of management or highly compensated employees eligible for
participation in this Plan.

1.8    “Participant” shall mean any Executive who has a right to a benefit under
the Plan and a person who was such at the time of his death or termination of
service and who retains, or whose Beneficiary retains, a benefit under the Plan
which has not been distributed.

1.9    “Plan” shall mean the LSI Industries Inc. Nonqualified Deferred
Compensation Plan as described in this instrument, amended and restated
effective July 1, 2002, and, as may be amended thereafter.

1.10    “Plan Year” shall mean the 12-consecutive month period beginning on July
1.

ARTICLE II - PARTICIPANT’S ELECTION TO DEFER

2.1    Each Executive may elect to have up to 100% of his Compensation (in whole
percentages) for a Plan Year deferred and credited with earnings in accordance
with the terms and conditions of the Plan. The Committee may allow separate
elections with respect to regular earnings and bonuses.

2.2    An Executive desiring to exercise an election under Paragraph 2.1 shall
notify the Committee of his deferral election. Such notice must be in writing,
on a form provided by the Committee, and delivered to the Committee by such date
as the Committee shall specify, but in all events before the first day of the
Plan Year to which such election is to apply.

2.3    A deferral election shall be effective with respect to the entire Plan
Year to which it relates and may not be modified or terminated for that Plan
Year; provided, however, in the Plan year beginning July 1, 2002, Participants
may increase their deferral election during a two week period designated by the
Committee.

2.4   The Compensation otherwise payable to the Executive during the Plan Year
shall be reduced pursuant to the Executive’s election under this Article II.
Such amounts shall be credited to the Executive’s Deferred Compensation Account.

ARTICLE III - EMPLOYER MAKE-UP ALLOCATIONS

3.1    If, by reason of an election under Article II, a Participant receives a
smaller allocation of Employer contributions and/or forfeitures under the LSI
Industries Inc. Retirement Plan for a plan year of that plan than he would have
received had no such election been made, then there shall be credited to the
Participant’s Deferred Compensation Account an amount equal to the amount which
bears the same relationship to the amounts deferred under Article II and
credited to the Participant’s Deferred Compensation Account during the Plan Year
as the Participant’s allocations (of Employer contributions and/or forfeitures)
under the LSI Industries Inc. Retirement Plan bear to the Participant’s
compensation taken into account under that plan. Such amount shall be credited
to the Participant’s Deferred Compensation Account at such time as the Committee
shall determine.

3.2   (a) If, by reason of the application of the compensation limitation
imposed by Section 401(a)(17) of the Internal Revenue Code of 1986 (or any
corresponding successor provision), including any provision in the LSI
Industries Inc. Retirement Plan providing such limitation, a Participant
receives a smaller allocation of Employer contributions and/or forfeitures under
the LSI Industries Inc. Retirement Plan for any plan year of that plan than he
would have received had no such limitation been in effect, then there shall be
credited to his Deferred Compensation Account the amount determined under (b)
below. Such amount shall be credited to the Participant’s Deferred Compensation
Account at such time as the Committee shall determine.

        (b)    The amount hereunder shall be equal to the amount which is the
same percentage of the Participant’s compensation (as defined in the LSI
Industries Inc. Retirement Plan) in excess of the compensation limitation
referred to in (a) above as the percentage allocated under the LSI Industries
Inc. Retirement Plan on compensation in excess of the Social Security taxable
wage base (but not in excess of the limitation referred to in (a) above).

ARTICLE IV - LSI INCENTIVE ALLOCATIONS

4.1    Subject to Paragraph 4.2, each Participant shall be eligible for an
Employer incentive allocation for a Plan Year, to be determined in accordance
with Paragraph 4.3, if he satisfies both of the following requirements:

        (a)    The Participant must have elected to make Compensation deferrals
under the Plan for the Plan Year of the LSI incentive allocation, the
immediately preceding Plan Year and/or the second preceding Plan Year; and

        (b)    The Participant must be employed by an Employer at the time the
Committee determines that the Performance Goal (defined below) was satisfied for
the Plan Year.

4.2    The Employer shall make an incentive allocation determined under
Paragraph 4.3 below only if the Performance Goal (defined below) is met for the
Plan Year as determined in the sole discretion of the Committee.

        (a)    “Performance Goal” shall mean a Return on Beginning Shareholders’
Equity as determined in the sole discretion of the Committee each year based on
the annual operating plan for the relevant fiscal year.

4.3    If the Performance Goal (defined above) is met for a Plan Year, those
Participants eligible for an Employer incentive allocation under Paragraph 4.1
above shall receive such an allocation determined by the Committee as follows:

        (a)     The Committee shall determine the number of LSI Common Shares
deemed to have been acquired during the Plan Year and each of the two
immediately preceding Plan Years with the Compensation deferrals for such years.

In making that determination, the Committee shall consider only Compensation
deferrals for a Plan Year up to 40% of the Participant’s Compensation.

        (b)    The Committee shall determine the percentages applicable to each
eligible Participant for the current Plan Year and for each of the two preceding
Plan Years from the following:


                     Return on Average Shareholders' Equity

                                              At least
                           At least       Performance Goal
                       Performance Goal       plus 0.5%
                        but less than     but less than       Performance Goal
                       Performance Goal   Performance Goal         plus 1.0%
                          plus 0.5%         plus 1.0%               or more
--------------------   ----------------   -----------------   ------------------
Corporate Officers
 and Top Executives          20%                 25%              30%


All Other Employees          10%                12.5%             15%



The Participant’s status (as a “corporate officer” or “top executive”) as
determined by the Committee at the end of the Plan Year in which he makes his
Compensation deferrals will determine the level of Employer allocations under
this Paragraph attributable to such Compensation deferrals for that Plan Year.

        (c)    The applicable percentages determined for a Participant for the
Plan Year and the two immediately preceding Plan Years shall be applied against
the number of LSI Common Shares determined for the respective Plan Years (under
(a) above). The resulting number shall be rounded to the nearest whole share.

        (d)    The Committee shall determine the value of the number of LSI
Common Shares (determined under (c) above) as of such date as it deems
appropriate. That amount shall be credited to the Participant’s Deferred
Compensation Account at such time as the Committee shall determine.

ARTICLE V - PARTICIPANT’S INTEREST

No Participant or his designated Beneficiary shall acquire any property interest
in his Deferred Compensation Account or any other assets of the Employer, their
rights being limited to receiving from the Employer a deferred payment as set
forth in this Plan, and these rights are conditioned upon continued compliance
with the terms and conditions of this Plan. To the extent that any Participant
or Beneficiary acquires a right to receive benefits under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Employer.

ARTICLE VI - CREDITING OF EARNINGS

6.1    General. There shall be credited to the Deferred Compensation Account of
each Participant an additional amount of earnings (or losses) determined under
this Article VI.

6.2    Investment of Compensation Deferrals in LSI Common Shares. All
Compensation deferrals for a Plan Year shall be credited with earnings (or
losses) as though invested in LSI Common Shares. Participants who, prior to the
amendment and restatement, had amounts attributable to their Deferred
Compensation Account credited with earnings or losses based on any investment
election other than the LSI Common Shares investment election shall receive a
cash distribution before July 1, 1998 equal to such value of all accounts
subject to such other investment elections under the Plan as it then existed.

6.3    Employer Allocations. Employer allocations under Article III and Article
IV shall be credited with earnings (or losses) as if it were invested in LSI
Common Shares. The Participant shall have no right to elect that alternative
investments be used.

6.4    Determination of Rate of Return. The Committee shall determine the rate
of return throughout each Plan Year quarter or other period for the investment
in LSI Common Shares.

6.5    Investment Adjustment. For each Plan Year quarter or other period, the
Participant’s Deferred Compensation Account shall be increased or decreased as
if it had earned the rate of return corresponding to the amount determined by
the Committee under Paragraph 6.5. Such increase or decrease shall be based on
the balance in the Deferred Compensation Account throughout the Plan Year
quarter or other period and shall be credited at such time as the Committee in
its sole discretion shall determine.

ARTICLE VII - PLAN BENEFITS

7.1    (a)    A Participant’s rights to that portion of his Deferred
Compensation Account attributable to his Compensation deferrals under Article II
(as adjusted for earnings and losses) shall be nonforfeitable at all times.

        (b)    A Participant shall have a vested interest in that portion of his
Deferred Compensation Account attributable to Employer allocations under Article
III and Article IV (as adjusted for earnings and losses) determined in
accordance with the following schedule:


       YEARS OF VESTED SERVICE                              PERCENTAGE
       -----------------------                              ----------

       Less than two                                              0
       Two but less than three                                   20
       Three but less than four                                  40
       Four but less than five                                   60
       Five but less than six                                    80
       Six or more                                              100


For purposes of this Paragraph, "Years of Vested Service" shall be determined in
accordance with the provisions of the LSI Industries Inc. Retirement Plan.

        (c)    Notwithstanding Paragraph 7.1(b) above, Employer allocations
under Article III and Article IV (as adjusted for earnings and losses) shall
become fully vested upon the Participant’s retirement after age 62 and
completion of at least three (3) years of service, disability or death.

        (d)    Notwithstanding any provision to the contrary, Employer
allocations under Article III and Article IV (as adjusted for earnings and
losses) shall be forfeited if the Participant commits any dishonest act or
violates any noncompete or nonsolicitation agreement (as the Committee in its
sole discretion shall determine).

7.2   (a)    At the time an Executive makes his first deferral election under
Article II, he shall also elect to have the amounts represented by his Deferred
Compensation Account paid in one of the following two forms commencing as soon
as administratively feasible upon termination of his service with all Employers:

                 (1)    single lump sum payment, or

                 (2)    approximately equal annual installments to last not more
than 10 years.

If installment payments are in effect, the Participant’s Deferred Compensation
Account shall continue to be credited with earnings (or losses) under Article VI
until payment of the final installment.

        (b)    A Participant may change the election referred to in (a) above.
Payment shall be made in accordance with any such changed election only if the
Participant terminates service with all Employers at least one year following
the date of the election. Otherwise, the payment shall be made in accordance
with the election (if any) in effect immediately prior to the changed election.

        (c)     If a Participant has no election concerning the form of benefit
payment under this Paragraph 7.2 in effect at the time he terminates service
with all Employers, payment shall be made in a single lump sum payment.

        (d)    Elections shall be made in writing, on a form provided by the
Committee, and shall be made in accordance with the rules established by the
Committee.

        7.3    Distribution of LSI Common Shares. Participants shall receive
benefit payments in the form of whole shares of LSI Common Shares. Any
fractional shares shall be paid in cash. Any expenses attributable to such
payments may be deducted from the Participant’s Deferred Compensation Account.

        7.4    Hardship Distribution. Subject to the approval of the Committee,
a Participant may withdraw all or a portion of his Deferred Compensation Account
in the event of a hardship in cash. A hardship distribution shall only be made
in the event of an unforeseeable emergency that would result in severe financial
hardship to the Participant if hardship distributions were not permitted.
Withdrawals of amounts because of an unforeseeable emergency shall only be
permitted to the extent reasonably needed to satisfy the emergency need. An
unforeseeable emergency is defined as severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependant of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. An unforeseeable emergency shall also include the death of the
Participant. The circumstances that will constitute an unforeseeable emergency
will depend upon the facts of each case, but, in any case, payment may not be
made to the extent such hardship is or may be received (1) through reimbursement
or compensation by insurance or otherwise or (2) by cessation of deferrals under
the Plan.

        7.5    Other Distributions. Subject to the approval of the Committee, a
Participant may withdraw all or a portion of his Deferred Compensation Account
in cash in the event a written request is made nine (9) months in advance of
such withdrawal.

ARTICLE VIII- DEATH

Upon the death of a Participant prior to commencement of payment under Article
VII, the amounts represented by the Participant’s Deferred Compensation Account,
increased by any amounts due to be credited but not yet credited under Article
II, Article III or Article IV shall be payable to the Participant’s Beneficiary
as soon as administratively feasible in the form of distribution elected by the
Participant pursuant to Paragraph 7.2(a). If the Participant has already
commenced receiving the amounts represented by the Participant’s Deferred
Compensation Account in the installment payment form, the installment payments
shall continue to be paid to the Participant’s Beneficiary. The Beneficiary
shall receive any benefit payments in the form of whole shares of LSI Common
Shares. The Beneficiary shall be eligible to request a Hardship Withdrawal
pursuant to Paragraph 7.4, or otherwise shall be able to request a change to a
final lump sum withdrawal provided that a written request is made twelve (12)
months in advance of such withdrawal.

ARTICLE IX - NON-ASSIGNABLE/NON-ATTACHMENT

Except as required by law, no right of the Participant or designated Beneficiary
to receive payments under this Plan shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law and any attempt, voluntary or involuntary, to effect any
such action shall be null and void and of no effect. An Employer may not assign
its obligations hereunder.

ARTICLE X - CONSTRUCTION

This Plan shall be construed under the laws of the State of Ohio. Article
headings are for convenience only and shall not be considered as part of the
terms and provisions of the Plan. The Committee shall have full power and
authority to interpret, construe and administer this Plan.

ARTICLE XI - AMENDMENT OR TERMINATION OF PLAN

The Plan may be terminated at any time or amended in whole or in part from time
to time by LSI Industries Inc. provided that no such termination or amendment
may directly or indirectly reduce a Participant’s Deferred Compensation Account
(other than through a distribution thereof to the Participant (or his
Beneficiary in the event of his death)); and any such amendment shall be binding
on each Employer, Participant and designated Beneficiary.

ARTICLE XII - MISCELLANEOUS

12.1     Neither this Plan, nor any action of LSI Industries Inc., an Employer
or the Committee, nor any election to defer Compensation hereunder shall be held
or construed to confer on any person any legal right to be continued as an
employee of LSI Industries Inc. or any Employer.

12.2    LSI Industries Inc. and the Participant’s Employer shall have the right
to deduct from all payments and amounts credited hereunder any taxes required by
law to be withheld with respect to any benefits under this Plan.

IN WITNESS WHEREOF, LSI Industries Inc. and each Employer, with the consent of
LSI Industries Inc., have caused this amended and restated Plan to be executed
as of this 30th day of September, 2002.

LSI INDUSTRIES, INC.


BY:/s/Ronald S. Stowell                                     

RABBI TRUST AGREEMENT


UNDER THE


LSI INDUSTRIES INC.


NONQUALIFIED DEFERRED COMPENSATION PLAN

RABBI TRUST AGREEMENT UNDER THE

LSI INDUSTRIES INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

        This Agreement made this 15th day of September, 1996, by and between LSI
Industries Inc., Greenlee Lighting L.P. and SGI Integrated Graphic Systems L.P.
(collectively, the "Company") and The Fifth Third Bank ("Trustee"):

        WHEREAS, Company has adopted the LSI Industries Inc. Nonqualified
Deferred Compensation Plan ("Plan");

        WHEREAS, Company has incurred or expects to incur liability under the
terms of such Plan with respect to the individuals participating in such Plan;

        WHEREAS, Company wishes to establish a trust (hereinafter called
“Trust”) and to contribute to the Trust assets that shall be held therein,
subject to the claims of Company’s creditors in the event of Company’s
Insolvency, as herein defined, until paid to Plan participants and their
beneficiaries in such manner and at such times as specified in the Plan;

        WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974;

        WHEREAS, it is the intention of the Company to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plan;

        NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

Section 1.    Establishment of Trust.

        (a)    Company hereby deposits with Trustee in trust $10.00, which shall
become the principal of the Trust to be held, administered and disposed of by
Trustee as provided in this Trust Agreement.

        (b)    The Trust hereby established shall be irrevocable.

        (c)    The Trust is intended to be a grantor trust, of which Company is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

        (d)    The principal of the Trust, and any earnings thereon shall be
held separate and apart from other funds of Company and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth. Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against Company. Any assets held by the Trust will be subject to the claims of
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

        (e)    Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in trust with Trustee
to augment the principal to be held, administered and disposed of by Trustee as
provided in this Trust Agreement. Subject to (f) below, neither Trustee nor any
Plan participant or beneficiary shall have any right to compel such additional
deposits.

        (f)     Upon a Change of Control, Company shall, as soon as possible,
but in no event longer than 30 days following the Change of Control, as defined
herein, make an irrevocable contribution to the Trust in an amount that is
sufficient to pay each Plan participant or beneficiary the benefits to which
Plan participants or their beneficiaries would be entitled pursuant to the terms
of the Plan as of the date on which the Change of Control occurred.

Section 2.    Payments to Plan Participants and Their Beneficiaries.

        (a)    Company shall deliver to Trustee a schedule (the “Payment
Schedule”) that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to Trustee for determining the amounts so payable, the
form in which such amount is to be paid (as provided for or available under the
Plan), and the time of commencement for payment of such amounts. Except as
otherwise provided herein, Trustee shall make payments to the Plan participants
and their beneficiaries in accordance with such Payment Schedule. The Trustee
shall make provision for the reporting and withholding of any federal, state or
local taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by Company.

        (b)    The entitlement of a Plan participant or his or her beneficiaries
to benefits under the Plan shall be determined by Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.

        (c)     Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan. Company shall notify Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to participants or their
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Plan, Company shall make the balance of each such payment as it
falls due. Trustee shall notify Company where principal and earnings are not
sufficient.

Section 3.     Trustee Responsibility Regarding Payments to Trust Beneficiary
When Company Is Insolvent.

        (a)    Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Company is Insolvent. Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.

        (b)    At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of Company under federal and state law as set forth
below.

                 (1)    The Board of Directors and the Chief Financial Officer
of Company shall have the duty to inform Trustee in writing of Company’s
Insolvency. If a person claiming to be a creditor of Company alleges in writing
to Trustee that Company has been Insolvent, Trustee shall determine whether
Company is Insolvent and, pending such determination, Trustee shall discontinue
payment of benefits to Plan participants or their beneficiaries.

                 (2)    Unless Trustee has actual knowledge of Company’s
Insolvency, or has received notice from Company or a person claiming to be a
creditor alleging that Company is Insolvent, Trustee shall have no duty to
inquire whether Company is Insolvent. Trustee may in all events rely on such
evidence concerning Company’s solvency as may be furnished to Trustee and that
provides Trustee with a reasonable basis for making a determination concerning
Company’s solvency.

                 (3)    If at any time Trustee has determined that Company is
Insolvent, Trustee shall discontinue payments to Plan participants, their
beneficiaries and shall hold the assets of the Trust for the benefit of
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Plan participants or their beneficiaries to pursue their
rights as general creditors of Company with respect to benefits due under the
Plan or otherwise.

                 (4)    Trustee shall resume payment of benefits to Plan
participants or their beneficiaries in accordance with Section 2 of this Trust
Agreement only after Trustee has determined that Company is not Insolvent (or is
no longer Insolvent).

        (c)    Provided that there are sufficient assets, if Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3(b)
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by Company in lieu of the payments provided
for hereunder during any such period of discontinuance.

        (d)    Any notice, report, demand or waiver required or permitted
hereunder shall be in writing and shall be given personally or by prepaid
registered or certified mail, return receipt requested, addressed as follows:

If to the Company:





If to the Trustee:



Mailing Address--
LSI Industries Inc.
10000 Alliance Road,
P.O. Box 42728
Cincinnati, Ohio 45242

The Fifth Third Bank
Trust Department
38 Fountain Square Plaza
Cincinnati, Ohio 45263

Section 4.    Payments to Company.

        Except as provided in Section 3 hereof, Company shall have no right or
power to direct Trustee to return to Company or to divert to others any of the
Trust assets before all payment of benefits have been made to Plan participants
and their beneficiaries pursuant to the terms of the Plan.

Section 5.    Investment Authority.

        (a)    Trustee may invest in securities (including stock or rights to
acquire stock) or obligations issued by LSI Industries Inc. All rights
associated with assets of the Trust shall be exercised by Trustee or the person
designated by Trustee, and shall in no event be exercisable by or rest with Plan
participants, except that voting rights with respect to Trust assets will be
exercised by Company.

        (b)    Subject to the direction of the Company, the Trustee is
authorized and empowered, in addition to powers granted under any applicable
statutes, regulations or rules which, to the extent of their granting of powers
applicable to trusts of a similar nature to the Trust, are incorporated herein
by reference:

                  (1)     to purchase and subscribe for any securities or other
property and to retain such securities or other property in trust;

                 (2)    to sell at public or private sale, for cash, or upon
credit, or otherwise dispose of any property, real or personal, and no person
dealing with the Trustee shall be bound to see to the application or to inquire
into the validity, expediency or propriety of any such sale or other
disposition;

                 (3)    to exercise any conversion privilege, subscription right
or other option pertaining to or in connection with securities or other property
held by it;

                 (4)    to exercise itself, or by general or limited power of
attorney, any right, including the right to vote, incident to any securities or
other property held by it;

                 (5)    to join in, dissent from or oppose the reorganization,
recapitalization, consolidation, sale or merger of corporations or properties of
which it may hold stocks, bonds or other securities or in which it may be
interested, to pay any expenses, assessments or subscriptions in connection
therewith, and to accept and to hold any other securities issued in connection
therewith;

                 (6)    to manage, administer, operate, repair, improve,
mortgage, or lease for any number of years, or to otherwise deal with any real
property or interest therein; to renew or extend or to participate in the
renewal or extension of any mortgage, and to agree to the reduction in the
interest on any mortgage or other modification or change in the terms of any
mortgage or guarantee thereof in any manner and upon such terms as may be deemed
advisable; to waive any defaults whether in the performance of any covenant or
condition of any mortgage or in the performance of any guarantee or to enforce
any such default in such a manner as may be deemed advisable, including the
exercise and enforcement of any and all rights of foreclosure;

                  (7)    to register any investment held in its own name or in
the name of a nominee or to hold any investment in bearer form;

                  (8)     to employ suitable agents, accountants and counsel and
to pay their reasonable expenses and compensation;

                  (9)    to hold any part or all of the assets uninvested;

                 (10)    to invest in savings accounts, certificates of deposit
and other deposits which bear a reasonable rate of interest, with any financial
institution or quasi-financial institution, either domestic or foreign,
including any such financial institution operated or maintained by the Trustee
(or an affiliate) in its corporate capacity; (11) to form corporations and
partnerships and to create trusts to hold title to any securities or other
property, all upon such terms and conditions as it may deem advisable;

                 (12)    to invest in open-end and closed-end investment
companies (including those for which the Trustee serves as investment advisor),
investment trusts, and in any partnership, limited or unlimited, joint venture
or other form of joint enterprise created for any lawful purpose;

                 (13)    to adjust, settle, contest, compromise and arbitrate
any claims, debts, or damages due or owing to or from the assets, and to sue,
commence or defend any legal proceedings in reference thereto;

                 (14)    to borrow money upon such terms and conditions as may
be deemed advisable to carry out the purposes of the Trust and to pledge
securities or other property in repayment of any such loan; provided, however,
that loans or advances may be made by the Trustee by way of overdrafts or
otherwise on a temporary basis on which no interest is payable;

                 (15)    to enter into any type of contract with any insurance
company or companies, either for the purpose of investment or otherwise, and, to
the extent the Plan so provides, to purchase any life insurance policy or
annuity contract;

                 (16)    to buy, sell, and deal in options as writer of call
options against securities, stocks, convertible preferred stocks, convertible
bonds and warrants, which are owned by the Trust, to repurchase written call
options in a closing transaction, to deliver the securities for cash if the
option is exercised, to buy put options for securities, stock, convertible
preferred stock, convertible bonds and warrants, which are owned by the Trust,
to resell put options in a closing transaction, and to deliver the securities
for cash if the option is exercised;

                 (17)    to invest in any collective or common trust fund
operated and maintained by the Trustee, including, but not limited to, demand
notes, short-term notes and cash equivalent funds;

                 (18)    to make, execute and deliver as Trustee any and all
deeds, leases, mortgages, advances, contracts, waivers, releases or other
instruments in writing necessary or proper in the employment of any of the
foregoing powers; and

                 (19)    to exercise, generally, any of the powers which an
individual owner might exercise in connection with property either real,
personal or mixed and to do all other acts that the Trustee may deem necessary
or proper to carry out any of the powers set forth in this Section 5 or
otherwise in the best interests of the Trust.

        (c)    Company shall have the right at any time, and from time to time
in its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust. This right is exercisable by Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.

Section 6.    Disposition of Income.

        During the term of this Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.

Section 7.    Accounting by Trustee.

        Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between
Company and Trustee. Within 60 days following the close of each Plan year and
within 30 days after the removal or resignation of Trustee, Trustee shall
deliver to Company a written account of its administration of the Trust during
such year or during the period from the close of the last preceding year to the
date of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and shown all cash, securities and other property held in the Trust
at the end of such year or as of the date of such removal or resignation, as the
case may be.

Section 8.    Responsibility of Trustee.

        (a)    Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by Company which is contemplated by, and
in conformity with, the terms of the Plan or this Trust and is given in writing
by Company. In the event of a dispute between Company and a party, Trustee may
apply to a court of competent jurisdiction to resolve the dispute.

        (b)    If Trustee undertakes or defends any litigation or claims arising
in connection with this Trust, Company agrees to indemnify Trustee against
Trustee’s reasonable costs, expenses and liabilities (including, without
limitation, reasonable attorneys’ fees and expenses) relating thereto and to be
primarily liable for such payments. If Company does not pay such reasonable
costs, expenses and liabilities in a reasonably timely manner, Trustee may
obtain reasonable payment from the Trust.

        (c)    Trustee may consult with legal counsel (who may also be counsel
for Company generally) with respect to any of its duties or obligations
hereunder.

        (d)    Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.

        (e)    Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

        (f)    Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.
Section 9. Compensation and Expenses of Trustee.

        Company shall pay all administrative and Trustee’s fees and reasonable
expenses. If not so paid, the fees and expenses shall be paid from the Trust.

Section 10.    Resignation and Removal of Trustee.

        (a)     Trustee may resign at any time by written notice to LSI
Industries Inc., which shall be effective 60 days after receipt of such notice
unless LSI Industries Inc. and Trustee agree otherwise.

         (b)     Trustee may be removed by LSI Industries Inc. on 60 days notice
or upon shorter notice accepted by Trustee.

        (c)    Upon a Change of Control, as defined herein, Trustee may not be
removed by LSI Industries Inc. for 2 years.

        (d)    If Trustee resigns within 2 years of a Change of Control, as
defined herein, Trustee shall select a successor Trustee in accordance with the
provisions of Section 11(b) hereof prior to the effective date of Trustee’s
resignation or removal.

        (e)    Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 60 days after receipt of notice
of resignation, removal or transfer, unless LSI Industries Inc. extends the time
limit.

        (f)    If Trustee resigns or is removed, a successor shall be appointed,
in accordance with Section 10 hereof, by the effective date of resignation or
removal under paragraphs (a) or (b) of this section. If no such appointment has
been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

Section 11.    Appointment of Successor.

        (a)    If Trustee resigns or is removed in accordance with Section 10(a)
or (b) hereof, LSI Industries Inc. may appoint any third party, such as a bank
trust department or other party that may be granted corporate trustee powers
under state law, as a successor to replace Trustee upon resignation or removal.
The appointment shall be effective when accepted in writing by the new Trustee,
who shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.

        (b)    The successor Trustee need not examine the records and acts of
any prior Trustee and may retain or dispose of existing Trust assets, subject to
Section 7 and 8 hereof. The successor Trustee shall not be responsible for and
Company shall indemnify and defend successor Trustee from any claim or liability
resulting from any action or inaction of any prior Trustee or from any other
past event, or any condition existing at the time it becomes successor Trustee.

Section 12.    Amendment and Termination.

        (a)    This Trust Agreement may be amended by a written instrument
executed by Trustee and LSI Industries Inc. Notwithstanding the foregoing, no
such amendment shall conflict with the terms of the Plan or shall make the Trust
revocable.

        (b)    The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Upon termination of the Trust any assets remaining in
the Trust shall be returned to Company.

Section 13.    Miscellaneous.

        (a)    Any provisions of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

        (b)    Benefits payable to Plan participants and their beneficiaries
under this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.

        (c)    This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

        (d)    For purposes of this Trust, Change of Control shall mean the
purchase or other acquisition by any person, entity or group of persons, within
the meaning of section 13(d) or 14(d) of the Securities Exchange Act of 1934
(“Act”), or any comparable successor provisions, of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Act) of 30 percent or more of
either the outstanding shares of common stock or the combined voting power of
Company’s then outstanding voting securities entitled to vote generally, or the
approval by the stockholders of Company of a reorganization, merger or
consolidation, in each case, with respect to which persons who were stockholders
of Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50 percent of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated Company’s then outstanding securities, or a
liquidation or dissolution of Company or of the sale of all or substantially all
of Company’s assets.

Section 14.    Effective Date.

        The effective date of this Trust Agreement shall be September 15, 1996.

COMPANY:

LSI INDUSTRIES INC.


By:  /s/Ronald S. Stowell                  
Title: Chief Financial Officer & Treasurer


GREENLEE LIGHTING L.P.


By:  /s/Ronald S. Stowell                  
Title: Treasurer


SGI INTEGRATED GRAPHIC SYSTEMS L.P.


By:  /s/Ronald S. Stowell                  
Title: Treasurer



TRUSTEE:

THE FIFTH THIRD BANK


By:  /s/Jack S. Rybka, JD                    
Its:  Vice President